DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is for application filed on 2/23/22 including claims 1-8, and all claims have been amended..
Information Disclosure Statement
The information disclosure statement (IDS) submitted on  on 2/16/22 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4-7 , are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP TSG SA WG2, Identification of 3GPP TSG-SA2 #126 S2-182412, 02 March 2018, henceforth, D1 in view of JP 2017-225156 A (INTERDIGITAL PATENT HOLDINGS, INC.) 21 December 2017.
For claims 1, 5 and 6 , D1 discloses following limitations:
A user equipment operating as any one of a plurality of categories according to capability, the user equipment comprising: 
(SR. Document 1 indicates that: an LTE-M UE, operating as one category out of a plurality of categories corresponding to capability)
an attach processor that performs attaching to a core network; 
(executes attachment to a core network;)
an operation controller that causes the user equipment to operate as a restricted category whose capability is restricted as compared to a normal category; and 
(operation (Reads on Operation controller ) is done in a Category M (corresponding to "a restricted category that has a more restricted capability than the ordinary category")
a category notifier that notifies the core network of a category in which the user equipment is operating at the time of the attaching or after the attaching.  
(during attachment, an NAS message (Reads on Notifier) is used to transmit, to an eNB, a UE radio capability including information indicating the operation in the Category M; the eNB, having received the message, transmits category information of the UE to an MME (Notifying core network) )
The invention as in claims 1, 5, and 6 does not involve an inventive step in the light of document 1 and document 2 cited in the ISR. Document 2 discloses an MTC apparatus which operates in any one mode out of a mobile- originated-and-terminated mode and a mobile-originated- only mode, wherein: during an attach procedure or during a location update procedure
It would have been obvious to a person of ordinary skill before the effective date of invention to have combined the limitations of D2 with those of D1 for the advantage of attaching to evolved packet system, 

For claim 5, A network device constituting a core network, the network device comprising: a category receiver 
All limitations are similar to those in claim 1 , are disclosed in claim 1.

For claim 6,. All limitations are similar to those in claim 1 , are disclosed in claim 1.

For claim 2, D1 in view of D2 discloses all limitations of subject matter of limitations, as applied to 
preceding claim 1, with the exception of following limitation, which is disclosed by document D2 only, as follows:
wherein the operation controller  switches the category of the user equipment between the normal 
category and the restricted category, and when the category of the user equipment is switched, the category 
notification unit notifies the core network of the category in which the user equipment is operating.  
(D2:, page 8, The WTRU, pre-configured schedule mode  (Reads on capability.) can be switched. After the shift mode of operation, the WTRU, such mode switching network also sends a message. The WTRU, pre-configured schedule mode can be switched. NAS message is used to inform a network about the operation mode; if the mode has been switched, then the network is informed about the mode in which operation is currently happening; and an RAN node, having received the notification, transfers the received message to an MME (Reads on Core network.)
It would have been obvious to a person of ordinary skill before the effective date of invention to have applied the invention disclosed in document D2 to the invention described in document D1 in view of D2 and adopt a configuration in which: the UE supports a plurality of categories and operation is done by switching between categories; and the category in which operation is currently happening is reported during a location update procedure (after attachment) or if the category has been switched.

For claim 7, D1 in view of D2 disclose all limitations of subject matter, as applied to preceding claims 1-2. D1 does not disclose following limitation, which is disclosed by D2, as follows:
wherein the category notifier uses a non-access stratum message to notify the core network of the category in which the user equipment is operating.  
(D2: The WTRU, pre-configured schedule mode can be switched. NAS message is used to inform a network about the operation mode.)
It would have been obvious to a person of ordinary skill before the effective date of invention to have applied the invention disclosed in document D2 to the invention described in document D1 and adopt a configuration in which: the UE supports a plurality of categories and operation is done by switching between categories; and the category in which operation is currently happening is reported during a location update procedure (after attachment) or if the category has been switched.

For claim 4, D1 in view of D2 disclose all limitations of subject matter, as applied to preceding 
claim 1. D1 does not disclose following limitation, which is disclosed by D2, as follows:
wherein the category notifier uses a non-access stratum message to notify the core network of the category in which the user equipment is operating.  
(D2: The WTRU, pre-configured schedule mode can be switched. NAS message is used to inform a network about the operation mode.)
It would have been obvious to a person of ordinary skill before the effective date of invention to have applied the invention disclosed in document D2 to the invention described in document D1 in view of D2 and adopt a configuration in which: the UE supports a plurality of categories and operation is done by switching between categories; and the category in which operation is currently happening is reported 
during a location update procedure (after attachment) or if the category has been switched.

Claims 3 and 8 are  rejected under 35 U.S.C. 103 as being unpatentable over D1 in view of D2 and, further, in view of JP 2017-22760 A (INTEL CORP.) 26 January, 2017,henceforth, D3,.
For claim 3, D1 in view of D2 disclose all limitations of subject matter, as applied to preceding claim 1. D1 in view of D2 does not disclose following limitation, which is disclosed by D3, as follows:
wherein when the user equipment resides in a cell for the restricted category, the category notifier notifies the core network of the restricted category in which the user equipment is operating.   
(Document D3 indicates that an MTC UE selects and connects a wireless cell provided by an eNB dedicated for MTC out of a plurality of wireless cells that have been detected. 
It would have been obvious to a person skilled in the art could easily have applied the invention
 disclosed in document 3 to the invention described in document D1 in view of D2 and adopt a configuration in which the LTE-M UE: connects to an MTC terminal cell; and informs, in a case of being in a range of the MTC terminal cell, the eNB about the category of the own terminal.

For claim 8, D1 in view of D2 and, further, in view of D3 disclose all limitations of subject matter, 
as applied to preceding claims 1 and 3. D1 does not disclose following limitation, which is disclosed by 
D2, as follows:
wherein the category notifier uses a non-access stratum message to notify the core network of the category in which the user equipment is operating.  
(D2: The WTRU, pre-configured schedule mode can be switched. NAS message is used to
 inform a network about the operation mode.)
It would have been obvious to a person of ordinary skill before the effective date of invention to have applied the invention disclosed in document D2 to the invention described in document D1 in view of D2 and, further, in view of D3 and adopt a configuration in which: the UE supports a plurality of categories and operation is done by switching between categories; and the category in which operation is currently happening is reported during a location update procedure (after attachment) or if the category has been switched.
Response to Arguments
Applicant's arguments filed 2/23/22 have been fully considered but they are not persuasive, as follows:
Applicant’s argument.
Applicant argues , “ D1 fails to teach notifying the core network of a category in which the user equipment is operating at the time of the attaching or after the attaching. Id., pp. 1 and 5 “.
Examiner’s response
In response, Examiner respectfully states that during attachment, an NAS message (Reads on Notifier) is used to transmit, to an eNB, a UE radio capability including information indicating the operation in the Category M; the eNB, having received the message, transmits category information of the UE to an MME (Notifying core network). The invention as in claims 1, 5, and 6 does not involve an inventive step in the light of document 1 and document 2 cited in the ISR. Document 2 discloses an MTC apparatus which operates in any one mode out of a mobile¬ originated-and-terminated mode and a mobile-originated¬ only mode, wherein: during an attach procedure or during a location update procedure
In light of above explanation, all arguments by applicant are not persuasive
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INDER P MEHRA whose telephone number is (571)272-3170. The examiner can normally be reached doing telework.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO 
supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO 
Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nizar Sivji can be reached on 571-270-7462. The fax phone number for the organization where this 
application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/ apply/ patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/INDER P MEHRA/                Primary Examiner, Art Unit 2647